Case 1:19-cr-00704-LAP Document 27 Filed 02/26/20 Page 1 of 2

LAW OFFICES OF VictoR SHERMAN

A PROFESSIONAL LAW CORPORATION
11400 W. OLYMPIC BOULEVARD
SUITE 1500
LOS ANGELES, CALIFORNIA 90064
TELEPHONE (3106) 399-3250
FAX (310) 392-9029

 

 

 

February 24, 2020

Hon. Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street

New York, New York 10007

 

 

 

 

 

 

 

 

 

Re: United States v. Brandon Becker S1 19Cr.704 (LAP)

Dear Judge Preska:

The defendant, Brandon Becker respectfully submits this letter, to request
that the Court adjourn the Pretrial Conference, currently scheduled for March 31,
2020, and exclude time pursuant to the Speedy Trial Act.

The initial indictment in this case was returned on October 1, 2019. The
Court previously scheduled the arraignment and initial pretrial conference for
October 17, and then, at the request of the parties, rescheduled it to October 24,
2019, October 31, 2019 and finally November 18, 2019, The requested
continuances were to permit the defendant to hire private counsel. Counsel
appeared on November 18, 2019, defendant pled not guilty and the matter was set
for a further Pretrial Conference for March 31, 2020. The Government completed
its initial discovery production on December 30, 2019.

Counsel is presently scheduled for knee surgery on March 26, 2020. The
recovery period is expected to last four to six weeks. In addition, the defendant’s
codefendant, Steven Breier, is challenging extradition and is still in Germany. He
is not expected to be present in Court in the United States by March 31, 2020.

 

 
Case 1:19-cr-00704-LAP Document 27 Filed 02/26/20 Page 2 of 2

February 24, 2020
Page Two

Based upon these facts, the defendant now requests an adjournment of the
March 31, 2020 date to May 14, 2020 at 9:00a.m, Counsel has contacted the
() Government who agrees with this request and with Chambers that said that date
and time is available.

 

Based upon these facts, the parties respectfully request that time be
Q) excluded through May 14, 2020. The parties respectfully submit that such time ts
properly excludable pursuant to 18 U.S.C. § 3161(h)\(7). We respectfully submit
that such an exclusion of time would best serve the ends of justice and outweigh
the best interest of the public and the defendants in a speedy trial, and so warrant

an exclusion.
Yours very truly iW

VICTOR SHERMAN

 

SO ORDERED.

2fA7f2F

 

VS/ep

 

 
